Dr. Young, a duly licensed, practicing physician and surgeon in the city of Des Moines, commenced this action against the Central Broadcasting Company to recover the sum of $116 claiming that he rendered services of the value of that amount. There was an answer filed admitting that the Doctor examined certain participants in the Golden Gloves Tournament but denied that the services were performed for the Central Broadcasting Company and alleged that said services were performed gratuitously. There was a trial to a jury which returned a verdict for Dr. Young in the amount of $56. The Broadcasting Company being dissatisfied has appealed. Thus we are confronted with a case involving the huge sum of $56.
In 1938, the appellant sponsored the Golden Gloves Tournament held in the city of Des Moines. The purpose is the promotion of well-supervised amateur competition. The able announcers of WHO, the radio station operated by the appellant, gave free publicity to the tournament, and the net receipts were donated to promote civic enterprises.
It is the contention of the appellant that Dr. Young was asked by one of the employees of the radio station to examine certain of the young men who were entering the contest, and that he was told when he was asked to do this work, that he was to donate his services, and that he agreed to do this. The appellee contends that he was asked to perform the services, that at no time was he asked nor did he agree to donate his services. There is evidence to sustain the contention made by both sides to this controversy. No possible good could be accomplished by setting out the evidence. There was a conflict in the testimony and it was for the jury to decide.
Other questions are raised. Careful consideration has been given to same. Finding no error, it necessarily follows that this case must be and it is affirmed. — Affirmed.
CHIEF JUSTICE and all JUSTICES concur. *Page 387